DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/22 has been entered.
 
Response to Amendment

Applicant's Amendment and Response filed 06/17/2022 has been entered and made of record. This application contains 19 pending claims. 
Claims 1 and 21 have been amended.
Claims 6-8 and 19 are cancelled.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

	Claim Objections
Claims 20-12 objected to because of the following informalities:  Claims 20 and 21 are dependents of cancelled claim 19.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 9-10 and 22 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by YAMAMOTO et al. (US 20200169143, hereinafter YAMAMOTO).

Regarding to claim 1, YAMAMOTO discloses a rotary angle detecting device (abstract and fig. 1), comprising: 
a fixed portion (fig. 1[1] as a fixed portion, included 12 and 13); 
a rotary module (fig. 1 shows a rotary module included 4 and 11), comprising a rotary shaft (fig. 1[4]), wherein the rotary shaft is pivotally connected to the fixed portion (4 connect to fixed portion 1 via bearing 2), and the rotary module can rotate around a main axis relative to the fixed portion (shaft rotate with respect to 1); 
a sensing module (fig. 1[14]), configured to detect the motion state of the rotary shaft relative to the fixed portion (paragraph 0028 discloses rotational angle detecting apparatus 14 generates a signal that correspond to the rotational angle of the rotating shaft 4), wherein the sensing module comprises: 
a magnetic force sensor (fig. 1[13]); and 
a magnetic member (fig. 1 show 11 and fig. 4 shows 11 include magnetic member 17), corresponding to the magnetic force sensor (fig. 1[13]), wherein the magnetic member (fig. 1[17]) can rotate relative to the magnetic force sensor (fig. 1[13]); and 
a permeability member (figs. 1-3[16], paragraph 33 discloses 16 constituted by a non-magnetic body. A resin, aluminum, or brass, for example, can be used as a material for the case 16), disposed between the sensing module (fig. 1[14]) and the rotary module (fig. 1[4 and 11]), wherein the rotary shaft (fig. 1[4]) comprises a depression portion (fig. 1[4d]), at least a portion of the magnetic member (fig. 4[17]) is disposed in the depression portion (fig. 1[4d]), and the permeability  member (fig. 4[16]) is disposed between the magnetic member (fig. 4[17]) and the rotary shaft (fig. 1[4]).


Regarding to claim 2, YAMAMOTO discloses the rotary angle detecting device as claimed in claim 1, wherein the rotary module further comprises a bearing member (fig. 1 [2]) disposed on the fixed portion (fig. 1[1]), and the shaft axis is pivotally connected to the fixed portion via the bearing member (fig. 1[2]).

Regarding to claim 4, YAMAMOTO discloses the rotary angle detecting device as claimed in claim 2, wherein the permeability member [16] is disposed between the bearing member [2] and the magnetic force sensor [13].

Regarding to claim 5, YAMAMOTO discloses the rotary angle detecting device as claimed in claim 1, wherein the magnetic member (fig. 1 shows 11 included magnetic member [17] as shown in fig. 4) is disposed between the magnetic force sensor [13] and the permeability member [16].

Regarding to claim 9, YAMAMOTO discloses the rotary angle detecting device as claimed in claim 1, wherein the rotary angle detecting device further comprises an additional permeability member (fig. 4[16]) surrounding the magnetic member (fig. 1[17]).

Regarding to claim 10, YAMAMOTO discloses the rotary angle detecting device as claimed in claim 1, wherein the magnetic field lines inside the magnetic member are perpendicular to the main axis.
Fig. 1 and 3 shows the location of magnet 17 with respect to the shaft and the sensor which is the same as disclosed in the instant application, thus it would generate magnetic field lines inside the magnetic member are perpendicular to the main axis.


Regarding to claim 22, YAMAMOTO discloses the rotary angle detecting device as claimed in claim 1, wherein the permeability member prevents the rotary module from being magnetized (the instant application recites “permeability member 800, surrounding the magnetic member 610. Therefore, the reducing of the detecting accuracy due to the magnetic force of the lateral side of the magnetic member 610 can be further prevented”. Since YAMAMOTO discloses 16 is non-magnetic body. A resin, aluminum, or brass surround the shaft, thus 16 prevents the rotary module from being magnetized).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO as applied to claim 1 above, and further in view of OHNISHI.

Regarding to claim 11, YAMAMOTO discloses the rotary angle detecting device as claimed in claim 1, wherein the magnetic member (fig. 4[17]).
However, YAMAMOTO does not disclose the magnetic member is a multipole magnet and the magnetic field lines inside the magnetic member are parallel to the main axis.
OHNISHI discloses a rotary angle detection device with a four- pole magnet 45 arranged such the magnetic field lines inside the magnetic member are parallel to the main axis.
Therefore, at the time before the effective filing date, it would has been obvious to the POSITA to the magnetic member of OHNISHI into the magnetic member YAMAMOTO for improvement of the detection accuracy of the magnetic sensor (paragraph 0036 of OHNISHI).

Claim(s) 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO as applied to claim 1 above, and further in view of KANEKO.

Regarding to claim 12, YAMAMOTO discloses the rotary angle detecting device as claimed in claim 1, wherein the rotary angle detecting device further comprises: a circuit assembly (fig. 1[14]).
However, YAMAMOTO does not disclose the circuit assembly comprising a plurality of connecting portions; and a plurality of supporting members, corresponding to the connecting portions, and connecting the fixed portion to the circuit assembly, wherein the connection lines between the connecting portions form a close pattern, and the close pattern does not have rotational symmetry relative to the main axis.
KANEKO shows a circuit assembly comprising a plurality of connecting portions (fig. 24[132]); and a plurality of supporting members (fig. 24[153]), corresponding to the connecting portions (fig. 24[132]), and connecting the fixed portion to the circuit assembly (the circuit board 126 attaches to the fixed potion via 135c), wherein the connection lines between the connecting portions form a close pattern, and the close pattern does not have rotational symmetry relative to the main axis (see fig. 24).
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate KANEKO to YAMAMOTO in order to provide an assembly structure of a sensor having high assembly accuracy.

Regarding to claim 14, YAMAMOTO in view of KANEKO discloses the rotary angle detecting device as claimed in claim 12, wherein the circuit assembly comprises a connecting terminal, and an electrical connecting opening of the connecting terminal faces the main axis (see fig. 24).

Regarding to claim 15, YAMAMOTO in view of KANEKO discloses the rotary angle detecting device as claimed in claim 12, wherein the circuit assembly comprises a circuit board and at least one electronic member, the magnetic force sensor and the electronic member are disposed on the circuit board, and the circuit board is disposed between the magnetic force sensor and the electronic member, wherein the thickness of the electronic member is greater than the thickness of the magnetic force sensor (see fig. 3-4, 15 and  24 shows the circuit board with electronic member).

Claims 3 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO as applied to claim 1 and 19 respectively above, and further in view of Fradella.

Regarding to claim 3, YAMAMOTO discloses the rotary angle detecting device as claimed in claim 2, except wherein the bearing member is made of metal with weak permeability or non-metallic material.
Fradella discloses an angle detection system with a ceramic bearing.
At the time before the effective filing date, it would be obvious to a POSITA to incorporate the ceramic bearing as taught by Fradella in order to reduce magnetic hysteresis and eddy losses (paragraph 0108).

Regarding to claim 20, YAMAMOTO discloses the rotary angle detecting device as claimed in claim 19, except wherein the rotary shaft is made of metal with weak permeability or non-metallic material.
Fradella discloses an angle detection system with a non-magnetic (low magnetic permeability) stainless steel shaft 3.
At the time before the effective filing date, it would have been obvious to a POSITA to incorporate the shaft as taught by Fradella in order to accommodate a wider temperature range without compromising the needed slip fits and consistent axial drag forces of the ball bearings relative to shaft 3 (paragraph 0108).

Regarding to claim 21, YAMAMOTO discloses the rotary angle detecting device as claimed in claim 19, wherein the rotary shaft (4) (16) is disposed between the magnetic member (17) and the rotary shaft (4).
However, YAMAMOTO does not disclose the rotary shaft (4) is made of metal.
Fradella discloses an angle detection system with aluminum shaft 3.
At the time before the effective filing date, it would have been obvious to a POSITA to incorporate the shaft as taught by Fradella in order to accommodate a wider temperature range without compromising the needed slip fits and consistent axial drag forces of the ball bearings relative to shaft 3 (paragraph 0108).


Claim 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO in view of KANEKO as applied to claim 1 above, and further in view of Kadoike.

Regarding to claim 13, YAMAMOTO in view of KANEKO discloses the rotary angle detecting device as claimed in claim 12, wherein the circuit assembly comprises a circuit board (fig. 1[14]).
However, YAMAMOTO does not disclose the circuit board has a cutting portion and a plurality of testing circuits, wherein at least one testing circuit is adjacent to the cutting portion.
Fig. 6 of Kadoike shows circuit board 51 with a cutting portion and the testing circuit adjacent to the cutting portion. 
At the time before the effective filing date, it would has been obvious to a POSITA to incorporate the circuit board of Kadoike into YAMAMOTO in view of KANEKO as matter of design choice without any unexpected result.

Regarding to claim 16, YAMAMOTO in view of KANEKO discloses the rotary angle detecting device as claimed in claim 12, wherein the circuit assembly comprises a circuit board and at least one electronic member (fig. 7 of KANEKO shows amplifier).
However, YAMAMOTO in view of KANEKO does not disclose the magnetic force sensor and the electronic member are disposed on the same surface of the circuit board, wherein the thickness of the electronic member is greater than the thickness of the magnetic force sensor, and the electronic member and the magnetic member do not overlap as seen from the axis.
Fig. 4-5 of Kadoike shows a circuit board (53) with at least one electronic member 87 is in the same surface of the sensor 86, and 87 does not overlap with magnet 19 as seen from axis O.
At the time before the effective filing date, it would has been obvious to a POSITA to have at least one electronic component in the same side of the sensor in order to have a compact circuit board with component in both sides of the circuit board.
However YAMAMOTO in view of KANEKO and Kadoike do not disclose wherein the thickness of the electronic member is greater than the thickness of the magnetic force sensor.
It is well known the magnetic force sensor such as Hall or MR is very small. Thus the thickness of the circuit board is greater than the thickness of the sensor it just merely a matter of design choice. The thicker circuit board would reduce vibration due to motor rotation.

Regarding to claim 17, YAMAMOTO in view of KANEKO and Kadoike discloses the rotary angle detecting device as claimed in claim 16, wherein as seen from a direction perpendicular to the main axis, the electronic member and the magnetic member at least partially overlap (Kadoike shows 86 is partially overlap with magnet 19, therefore it just merely a matter of design layout choice)..

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO as applied to claim 2 above, and further in view of Khoury.

Regarding to claim 18, YAMAMOTO discloses the rotary angle detecting device as claimed in claim 2, wherein the circuit assembly comprises a circuit board (14).
However YAMAMOTO does not disclose a plurality of recesses are formed on the edge of the circuit board.
Khoury discloses a circuit board (fig. 2[4, 7-8]) with plurality of recesses 65.
Therefore, at the time before the effective filing date, it would have been obvious to the POSITA to incorporate the shape of the circuit board of Khoury into the circuit board of YAMAMOTO as a matter of design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863